Title: The Commissioners to Vergennes, 28 August 1778
From: First Joint Commission at Paris,Adams, John,Franklin, Benjamin,Lee, Arthur
To: Vergennes, Charles Gravier, Comte de


     
      Sir
      Passi August 28. 1778
     
     There are several Subjects, which we find it necessary to lay before your Excellency; to which we have the Honour to request your Attention.
     At a time when the Circumstances of the War may demand the Attention of Gouvernment, and without doubt call for great Expence, we are very sorry to be obliged to request your Excellency’s Advice respecting the Subject of Money but the Nature of the War in America, the vast Extent of Country to defend, and this Defence having been made chiefly by Militia, engaged for short periods, which often obliged us to pay more Men than could be brought into actual Service, and above all this War having been conducted in the midst of thirteen Revolutions of civil Gouvernment against a Nation very powerfull both by Sea and Land, has occasioned a very great Expence for a Country so young and a Gouvernment so unsettled; this has made Emissions of paper Money indispensable in much larger Sums, than in the ordinary Course of Business is necessary, or than in any other Circumstances would have been politick. In order to avoid the Necessity of further Emissions as much as possible, the Congress have borrowed large Sums of this paper Money of the possessors upon Interest, and have promised the Tenders payment of that Interest in Europe, and we therefore expect that Vessels from America will bring Bills of Exchange upon us for this Interest, a large Sum of which is now due.
     It is very true that our Country is already under Obligations to his Majestys Goodness, for considerable Sums of Money; but the Necessities of the United States have been such, that the Sums heretofore generously promised furnished us are nearly if not quite expended, and when your Excellency considers that the American Trade has been almost entirely interrupted by the British power at Sea, they having taken so many of our Vessels as to render this Trade more advantageous to our Enemy than to ourselves, that our Frigates and other Vessels which have arrived in this Kingdom have cost us a great Sum, that the provisions of Cloathing and all the Munitions of War for our Army, except such as could make in that Country, have been shipped from here at our Expence, that the Expence we have been obliged to incur for our unfortunate Countrymen who have been prisoners in England, added to the unavoidable Expences of the Commissioners to this and to other Courts has been veryas well as Maintenance of those taken from the Enemy has been very considerable, your Excellency will not be surprised when you are informed that our Resources are exhausted. We therefore humbly?hope the Continuance of his Majestys Generosity, and that the Quarterly payment of seven hundred and fifty thousand Livres may be continued. And we assure your Excellency that the Moment we are furnished with any other Means of answering this Demand, we will no longer trespass on his Majestys Goodness.
     We have further to inform your Excellency that we are im­powered and instructed by Congress to borrow in Europe a Sum of Money to the Amount of Two Million Sterling, which is to be appropriated to the Express purpose of redeeming so many of the Bills of Credit in America, as will be sufficient it is apprehended to restore the Remainder to their Original Value. We therefore humbly? request his Majesty’s permission to borrow such a part of that Sum in this Kingdom as we may find Opportunity. Altho’ we may be impower’d to offer a larger Interest than is usually given by his Majesty yet that we may not be any Interruption to his Majesty’s Service, we are willing and desirous of limiting the Interest which we may offer, to the same that is given by his Majesty: and altho’ most persons will chuse to lend their Money to his Majesty, yet there may be others desirous of forming Connections in Trade with the People of America who would be willing to serve them in this way. And perhaps nothing would have a greater Tendency to cement the Connection between the two Nations, so happily begun, or to insure to the French Nation the Benefit of the American Trade, than Connections of this kind.
     By the Eighth Article of the Treaty of Commerce his Majesty has engaged to employ his good Offices and Interposition with the Emperor of Morocco and with the Regencies of Algiers, Tunis, Tripoli, and the other powers on the Coast of Barbary, in order to provide as fully as possible for the Convenience and Safety of the Inhabitants of the United States, and their Vessels and Effects, against the Violence Insult Attacks or Depredations on the part of the said princes and States of Barbary and their Subjects. We have received Information that there are already American Vessels in Italy desirous of returning home, and that there are Merchants in Italy desirous of entering into the American Trade; but that an Apprehension of Danger from the Corsairs of Barbary is a Discouragement. We therefore request your Excellencys Attention to this Case; and such Assistance from his Majestys good Offices as was intended by the Treaty.
     There is another thing that has occurred of late on which we hereby?have the Honor to request your Excellency’s Advice. There are many Americans in England, and in other parts of Europe, some of whom are excellent Citizens who wish for nothing so much as to return to their native Country, and take their Share in her Fortune whatever that may be; but are apprehensive of many Difficulties in removing their property. Whether it will be practicable and consistent with his Majesty’s Interest to prescribe any Mode by which Americans of the above Description may be permitted to pass thro’ this Kingdom with their Apparel, Furniture, plate and other Effects not Merchandises for Sale without paying Duties, we submit to his Wisdom. In the mean time, we have received a Letter from Dr. James Smith of the State of New York, who has been several Months in Paris, representing that part of his Baggage is detained at Calais by the Custom House Officers under an Idea of their being contraband that they consist of Household Linnen and some Articles included under the Denomination of plate, which had been in use for some time; if there is nothing improper in it, we should take it as a Favor if your Excellency would procure permission for the Doctor to take his Effects with him to America, without paying any Duties.
     We likewise request of your Excellency a passport, for such Cartel Ship as shall be employed by the English, in sending our people, who are their prisoners, to France to be exchanged. They propose Calais as the port at which the Exchange may be made, But as the prisoners we have are at Brest, and the Expence of removing them to Calais would be considerable, we should be glad that the passport would permit the landing of our people as near Brest as maybe without Danger of Inconvenience to the State. We are with the greatest Respect Your Excellencys most humble and most Obedient Servants.
     
      B Franklin
      Arthur Lee
      John Adams
     
    